                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION - DETROIT
IN RE:
         ADRIAN BECKUM                            CASE NO. 17-56894-MAR
                                                  CHAPTER 13
                                                  HONORABLE MARK A. RANDON
                   DEBTOR.
_________________________________/
NOEL A. CIMMINO (P61176)
Attorney for Debtor
17515 West 9 Mile Road, Suite 420
Southfield, MI 48075
(248) 559-4055
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/
 WITHDRAWAL OF STIPULATION FOR MODIFICATION OF THE AUTOMATIC STAY
   AND CO-DEBTOR STAY AND RESOLVING MOTION OF SANTANDER CONSUMER
   USA INC. DBA CHRYSLER CAPITAL FOR RELIEF FROM THE AUTOMATIC STAY
                                  AND CO-DEBTOR STAY

         Santander Consumer USA Inc. (“Creditor”), withdraws the Stipulation and Order for

Modification of Automatic Stay and Co-Debtor Stay and Resolving Motion for Relief from

Automatic Stay and Co-Debtor Stay filed with the Court on September 15, 2020 (DN 57) as it was

filed in error.

                                           O’REILLY RANCILIO P.C.

                                           /s/ Craig S. Schoenherr, Sr.
                                           ________________________________
                                           CRAIG S. SCHOENHERR, SR. (P32245)
                                           Attorney for Creditor
                                           12900 Hall Road, Suite 350
                                           Sterling Heights, MI 48313-1151
                                           (586) 726-1000
                                           ecf@orlaw.com

DATED: September 15, 2020



  17-56894-mar      Doc 58    Filed 09/15/20    Entered 09/15/20 17:03:13      Page 1 of 1
